Citation Nr: 1710241	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma National Guard beginning in February 2000, with periods of active duty service from March 2000 to July 2000, January 2004 to August 2004, and September 2005 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This claim was previously remanded by the Board in November 2013 for further evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with the November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has recharacterized the claim for service connection for intervertebral disc syndrome with degenerative changes more broadly to include any back disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

After this case was recertified to the Board in May 2014, additional evidence was associated with the claims file, to include VA treatment records most recently dated in July 2015, which had not been considered in most recent RO adjudication of the claim in the May 2014 supplemental statement of the case.  However, in a September 2016 statement, the Veteran's representative waived the right to initial consideration of any additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2016).  Thus, the Board may proceed with appellate review. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the November 2013 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in November 2013, the Board directed the Veteran be afforded a VA examination for the purpose of ascertaining the nature and etiology of any back disability.  Specifically, the November 2013 Board remand noted that the October 2009 fee based VA examination report obtained with respect to the claim endorsed a diagnosis of intervertebral disc syndrome with degenerative arthritis changes but did not provide a nexus opinion.  Additionally, the November 2013 Board remand noted the Veteran enlisted in the Oklahoma National Guard in February 2000 and no issue related to his back was noted on the February 2000 enlistment examination.  However, in a May 2003 service treatment record, and in other records, the Veteran reported he had sustained a back injury three years ago when he tore a muscle in his lower back.  Additionally, while deployed on active duty in Afghanistan, the Veteran allegedly injured his back in approximately May 2004 when his Humvee hit a pothole and he was slammed into his turret.  On his post-deployment questionnaires both after his deployment in Afghanistan in July 2004 and his deployment for Hurricane Katrina relief aid in September 2005, the Veteran noted back pain during deployment.  

Additionally, the Veteran reported in a May 2010 statement, that in December 2006, while not on active duty, he was in an automobile accident, which eventually necessitated spinal surgery and the fusion of his L5-S1 vertebrae in October 2007.  In the May 2010 statement, Veteran further reported that while on active duty training in July 2009, a missile night sight fell on his lower back while he was loading a Humvee, reinjuring his lower back.  Such is supported by a line of duty determination which noted disc disruption at L5-S1 based on a July 2009 incident.  However, an examination was not conducted prior the Veteran's July 2009 active duty training.  Finally, in September 2009 VA treatment records, the Veteran reported that he believed his lower back injury resulted from a parachute jump while in service; however, in his December 2009 notice of disagreement, he stated that he had never been to airborne school and had never gone skydiving, and thus, could not have hurt his back as a paratrooper.

As noted above, the November 2013 Board remand directed that a VA examination be afforded to the Veteran.  Although the May 2014 supplemental statement of the case reflected the Veteran did not report to a scheduled December 2013 VA examination, as directed by the November 2013 Board remand, other evidence reflects the December 2013 examination was cancelled as it was scheduled in the incorrect jurisdiction.  Moreover, the record reflects the Veteran has attended multiple other VA examinations, and also, in March 2015 statement, requested that a VA examination for a different disability be rescheduled for good cause.  Thus, the Board finds that pursuant to the duty to assist, another examination is warranted.  See 38 U.S.C.A. § 5103A (d)(2) (West 2015); 38 C.F.R. § 3.159 (c)(4)(i) (2016).

Also, pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  The October 2009 rating decision indicated VA treatment records from the Muskogee VA Medical Center (VAMC) dated from August 2004 to October 2009 were reviewed.  However, the oldest VA treatment records associated with the record before the Board, from the Jack C. Montgomery VAMC located in Muskogee, Oklahoma, part of the Eastern Oklahoma VA Health Care System, are dated in July 2009.  In addition, the most recent VA treatment records, from the Jack C. Montgomery VAMC, of record are dated in July 2015.  Thus, on remand, any and all VA treatment records from Eastern Oklahoma VA Health Care System, to include from August 2004 to July 2009 and since July 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Finally, in August 2009, the Veteran submitted VA Form, 21-4142, Authorization to Disclose Information to VA, which in pertinent part, referenced treatment from Muskogee Regional Hospital in July 2009.  The record does not reflect any attempt was made to obtain these records or that the Veteran was notified of an inability to obtain such records.  In addition, an October 2009 VA treatment record referenced treatment from the Oklahoma Neurosurgical Associates and the Hillcrest Medical Center, in Tulsa, Oklahoma.  The record does not reflect these records have been obtained.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain verification of the specific dates and types of the Veteran's Reserve service from October 2005, to include in July 2009.

2.  Obtain any and all of the Veteran's VA treatment records, to include from August 2004 to July 2009 as referenced in the October 2009 rating decision, and since July 2015, from the Eastern Oklahoma VA Health Care System, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Provide the Veteran with VA Form, 21-4142, Authorization and Consent to Release Information to VA, to identify all back related treatment from private health care providers, to include the Muskogee Regional Hospital in July 2009, Oklahoma Neurosurgical Associates, and Hillcrest Medical Center, in Tulsa, Oklahoma.  The letter accompanying the VA Form 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates of treatment for specific private health care providers.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any and all acquired back disabilities diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

The examiner should address the following questions:  

a.  Did the Veteran have a chronic back disability prior to his December 2006 car accident that was at least as likely as not (i.e. a 50 percent probability or greater) incurred during active duty service or is otherwise etiologically related to service?

b.  If the examiner opines that the Veteran did not have a chronic back disability due to service prior to his December 2006 car accident, the examiner should answer whether it is at least as likely as not that the Veteran's intervertebral disc syndrome with degenerative changes that necessitated fusion in October 2007, due to injury sustained in the December 2006 car accident, was aggravated (that is, permanently worsened) beyond natural progression, due to the July 2009 incident when a missile night sight fell on the Veteran's lower back during active duty training. 

If so, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The examiner should reconcile all diagnoses of record that were endorsed, proximate to, or during the pendency of the appeal, to include the October 2009 fee-basis examination which diagnosed intervertebral disc syndrome with degenerative arthritis changes, a November 2011 VA treatment record, which diagnosed right lumbar neuritis, and a December 2012 VA treatment record which diagnosed lumbar spondylosis with severe right L5 foraminal stenosis, with any opinion(s) provided.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




